Citation Nr: 0724484	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected aortic stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1976 to September 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claim for an 
increased rating for the service-connected aortic stenosis, 
rated as 30 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal to the Board, the 
veteran requested to appear for a personal hearing at the RO 
before a Member of the Board.  Pursuant to 38 C.F.R. § 
20.700(a), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  The veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference 
in lieu of an in-person hearing, if he so chooses.  38 
U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the 
veteran's request, the case is remanded for the veteran to be 
scheduled for a personal hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for the Travel Board 
hearing before a Veterans Law Judge at 
the RO.  Notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



